MEMORANDUM OPINION
No. 05-05-00093-CR
Gabino DE LA CERDA,
Appellant
v.
The STATE of Texas ,
Appellee
From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-8135
Honorable Juanita Vasquez-Gardner , Judge Presiding

Opinion by: Alma L. López, Chief Justice

Sitting: Alma L. López, Chief Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed:  May 10, 2006 


AFFIRMED
 Gabino De La Cerda was convicted by a jury of felony driving while intoxicated and sentenced by the trial court as a
habitual offender to twenty-five years imprisonment.  De La Cerda's court-appointed attorney filed a brief containing a
professional evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967).  Counsel concludes that
the appeal has no merit. Counsel provided De La Cerda with a copy of the brief and informed him of his right to review the
record and file his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v.
State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.). De La Cerda filed a pro se brief asserting: (1) he
was denied the constitutional right to counsel during a critical phase of the proceeding, namely the motion for new trial
phase; (2) trial counsel was ineffective during the cross-examination of the State's witness; (3) the presentation of prior
DWI convictions denied De La Cerda of his right to a fair trial; and (4) the evidence is factually insufficient to support a
finding of guilt.
 After reviewing the record, counsel's brief, and the pro se brief, we agree that the appeal is frivolous and without merit. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (noting court of appeals should not address merits of
issues raised in Anders brief or pro se response but should only determine if the appeal is frivolous).  The judgment of the
trial court is affirmed. Appellate counsel's motion to withdraw is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924
S.W.2d at 177 n.1.
       Alma L. López, Chief Justice


DO NOT PUBLISH